DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,568,507 (Farese) in view of U.S. Patent No. 10,883,664 (Heydorn).  
Re. claim 1: Farese discloses an inspection apparatus for a hydrogen gas dispenser (10; column 5 lines 63-67) supplying hydrogen gas at a rate of pressure rise according to a protocol, the inspection apparatus comprising: a receiving-side gas flowing unit (14, 16, 18) of the hydrogen gas dispenser (10); an inspection unit (26) including a rate-of-pressure-rise inspection unit configured to measure the rate of pressure rise of the hydrogen gas from the hydrogen gas dispenser and a dispensed-amount inspection unit configured to measure a dispensed amount of the hydrogen gas; and a determination unit (26) configured to determine an abnormality for the supplying of the hydrogen gas according to the protocol based on the rate of pressure rise of the hydrogen gas and the dispensed amount of the hydrogen gas measured by the inspection unit (see, for example, column 3, lines 29-35; column 6, lines 58-67; and column 7, lines 1-7). 
	Farese discloses gas flowing units that are operatively connected to a customer interface (38) and a programmable logic controller (26), does not particularly disclose wherein the gas flowing unit(s) include a receptacle configured to be connected to a nozzle of a hydrogen dispenser.  
	Heydorn teaches a receptacle (31) configured to be connected to a nozzle of a fuel dispenser (20) (see figure 1b, column 1, lines 4-13, column 3, lines 22-30; column 6, lines 28-37). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas flowing unit disclosed by Farese to include the receptacle and nozzle connection of Heydorn. One of ordinary skill in the art would have been motivated to make this modification because this would enable the gas flowing unit to be filled rather that replace the gas flowing unit as it becomes empty. 
Re. claim 4: Farese discloses wherein the inspection unit includes a main pipe (22) through which the hydrogen gas flows.  

Claim(s) 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farese and Heydorn as applied to claim(s) 1 above, and further in view of U.S. Patent No. 6,904,250 (Satou). 
Re. claim 2: Farese as modified by Heydorn further discloses a discharging-side gas flowing unit provided downstream of the inspection unit of a hydrogen tank (24) of a fuel cell vehicle, wherein the hydrogen gas that has passed through the inspection unit is supplied from the discharging-side gas flowing unit to the hydrogen tank of the fuel cell vehicle. However, the combination does not particularly disclose therein the discharging-side includes a nozzle configured to be connected to a receptacle. 
Satou teaches a discharging-side gas flowing unit having a nozzle (12) configured to be connected to a receptacle (14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hydrogen tank gas connection disclosed by Farese to include the nozzle and receptacle connection of Satou. One of ordinary skill in the art would have been motivated to make this modification because it would enable Farese’s device to be connected to a plurality of different vehicles in a conventional, well-known manner.  
Re. claim 3: Farese further discloses a communication unit (Farese, 26) configured to acquire pressure information in the hydrogen tank (24) of the fuel cell vehicle, wherein the determination unit is further configured to compare the pressure information of the hydrogen tank (Farese, 34) with pressure of the hydrogen gas measured by the inspection unit (Farese, 32) to determine the abnormality.
Re. claim 6: Farese discloses wherein the determination unit determines the abnormality when a relationship is not satisfied, for example less than 10.0 % of a desired fill rate to a greater than 10.0 % of a desired fill level. However Farese does not specifically call for the relationship being: 97.5% < the pressure information of the hydrogen tank / the pressure of the hydrogen gas measured by the inspection unit < 102.5%. 
It would have been obvious to a person having ordinary skill in the art that the upper and lower limits that trigger an indication of an abnormality could set to any value and thus are considered to be a matter of design choice. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farese and Heydorn as applied to claim(s) 1 and 4 above, and further in view of U.S. Patent Application Publication No. 2006/0121326 (Hiramatsu).  
Re. claim 5: Farese as modified by Heydorn discloses the inspection apparatus according to claim 4, but does not disclose a purge unit for purging the main pipe with hydrogen gas.
Hiramatsu teaches a purge unit (39) for purging a pipe in a fuel cell system. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inspection apparatus disclosed by the above combination to include the purge unit of Hiramatsu. One of ordinary skill in the art would have been motivated to make this modification because this would enable the combination to remove off gas containing impurities other than hydrogen and residual hydrogen not reacted during normal operation ([0013], second sentence). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,902,874 (McAndrew), which discloses a vapor recovery system. 
2.) U.S. Patent No. 4,009,985 (Hirt), which discloses a vapor recovery system. 
3.) U.S. Patent No. 6,047,250 (Beaudoin et al.), which discloses a monitoring system. 
4.) U.S. Patent No. 9,823,665 (Finnell et al.), which discloses a fluid transfer arrangement. 
5.) U.S. Patent Application Publication No. 2006/0157149 (Hillam et al.), which discloses a liquid transfer system. 
6.) U.S. Patent Application Publication No. 2007/0077472 (Uehara et al.), which discloses a fuel cell system. 
7.) U.S. Patent Application Publication No. 2017/0248975 (Mortensen et al.), which discloses a refueling station. 
8.) U.S. Patent Application Publication No. 2017/0336028 (Cohen et al.), which discloses a gas dispensing system. 
9.) U.S. Patent Application Publication No. 2018/0335181 (Sinding), which discloses a refueling system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753